Citation Nr: 0303888	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  95-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for the residuals of 
pneumonia.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1962 to August 1963.  
These matters come to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for the 
claimed disorders on the basis that the claim was not well 
grounded.  

The veteran's appeal was previously before the Board in March 
2000, at which time the Board denied entitlement to service 
connection for the claimed disorders by also finding that the 
claims were not well grounded.  The veteran appealed the 
Board's March 2000 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  The Secretary moved 
the Court to remand the appeal to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 
2000, which eliminated the concept of a well grounded claim.  
In a December 2000 order the Court vacated the Board's March 
2000 decision and remanded the appeal to the Board for re-
adjudication in accordance with the provisions of the VCAA.

The Board, in turn, remanded the appeal to the RO in August 
2001 for additional development and readjudication.  The RO 
partially completed the requested development, and in a May 
2002 supplemental statement of the case denied service 
connection for defective vision, COPD, and the residuals of 
pneumonia based on the substantive merits of the claim.  The 
RO then returned the case to the Board for further 
consideration of the veteran's appeal.

Following the RO's return of the case file to the Board, the 
Board undertook additional development of the issues on 
appeal pursuant to authority granted in 38 C.F.R. § 
19.9(a)(2) (2002).  That development has been completed, and 
the veteran was provided copies of the additional development 
and informed of the Board's proposed reliance on that 
evidence, as required by 38 C.F.R. § 20.903 (2002).  In 
January 2003, the veteran's representative indicated that he 
had nothing further to submit.

FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's vision disorder is not 
related to an in-service disease or injury.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's COPD is not related to 
any in-service disease or injury, including pneumonia, tear 
gas exposure, or tobacco use.

3.  The preponderance of the competent and probative evidence 
of record indicates that although the veteran was treated for 
pneumonia in service, the pneumonia did not result in any 
chronic residuals.


CONCLUSIONS OF LAW

1.  A vision disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131  (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  No residuals of pneumonia were incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
vision problems, COPD and residuals of pneumonia.  He veteran 
contends that he has vision problems and COPD as results of 
having had pneumonia while in service.  As an alternative, he 
contends that his vision problems and COPD were caused by 
exposure to tear gas in service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in September 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows:  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As described by the Board in the Introduction, the RO denied 
the veteran's claims based on the later-invalidated well 
groundedness standard in the June 1994 rating decision.  In 
May 2002, the RO readjudicated the veteran's claims on the 
merits.  Thus, any procedural defects caused by the initial 
RO denial have been remedied.

Similarly, the Board in its March 2000 decision denied the 
veteran's claims as not well grounded.  The Board will apply 
the current standard in adjudicating the veteran's claims in 
this decision.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of the evidence needed to 
substantiate his claim in July 1995 by instructing him to 
identify all of the medical care providers who had treated 
him for the claimed disorders since his separation from 
service.  The RO provided the veteran a statement of the case 
in June 1995 and supplemental statements of the case in 
November 1999 and May 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

The Court's remand was based on the then-recent enactment of 
the VCAA.  Following the Court's remand of the case to the 
Board, in March 2001 the Board informed the veteran and his 
representative of the Court's remand and of the veteran's 
right to submit additional evidence and argument in support 
of his appeal.  In the August 2001 remand to the RO the Board 
informed the veteran of the additional evidence needed to 
substantiate his claim.  

Following the Board's August 2001 remand, in a September 2001 
notice the RO informed the veteran of the provisions of the 
VCAA in terms of VA's duty to notify him of the evidence 
needed to substantiate his claim and to assist him in 
obtaining that evidence.  The RO informed the veteran of the 
specific evidence required to establish service connection 
for the claimed disorders, and instructed him to identify all 
evidence of any post-service treatment for the claimed 
disorders.  He was given the option of completing 
authorizations for the release of medical information so that 
the RO could obtain the evidence on his behalf, but the RO 
informed him that it was his responsibility to see that the 
evidence was provided to VA.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records, 
including the clinical records pertaining to his 
hospitalization for the treatment of pneumonia in July 1962.  
VA has also obtained the VA and private treatment records he 
identified.  The RO provided him VA medical examinations in 
December 1997, August 1998 and October 2001, the latter 
examination being scheduled pursuant to the Board's remand 
instructions.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses and opinions.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Additional pertinent law and regulations will be set forth 
where appropriate in connection with the Board's discussion 
of specific issues on appeal.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board adds, however, that the Court's remand appears to 
have been predicated exclusively on the enactment of the 
VCAA.  No specific defects were identified in the Board's 
March 2000 decision. 

1.  Entitlement to service connection for a vision disorder.

The veteran contends that he has had problems with his eyes, 
primarily blurry vision, since he was treated for pneumonia 
while in service.  As an alternative, he contends that his 
vision problems were caused by exposure to tear gas during 
basic training.

As discussed above, in order to establish service connection 
for the claimed dental disorder, there must be (1) medical 
evidence of a current disability; (2) medical or lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An August 1995 VA treatment record shows that an eye 
examination at that time revealed mild myopic changes 
secondary to presbyopia.   "Myopia is also known as 
nearsightedness.  Dorland's Illustrated Medical Dictionary 
1094 (28th ed. 1994)."  Norris v. West, 11 Vet. App. 219, 220 
(1998).  "Presbyopia" is defined as the physiologic loss of 
accommodation in the eye in advancing age.  Stedman's Medical 
Dictionary 1170, 1422 (26th Ed. 1995).  VA optometry 
examinations in December 1997, August 1998 and October 2001 
revealed a refractive error and early cataracts.

Refractive errors of the eyes are considered to be 
developmental defects, and are not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2002); 
VAOPGCPREC 82-90 [service connection may be granted for 
diseases, but not defects, of congenital, developmental, or 
familial origin].  To the extent that the veteran's vision 
problems are due to refractive errors, service connection 
cannot be granted for that impairment.  

The evidence also indicates, however, the presence of early 
cataracts, which are not congenital or developmental 
abnormalities.  The Board finds, therefore, that to that 
extent the veteran's claim is supported by a current medical 
diagnosis of disability.

With respect to Hickson element (2), the veteran's service 
medical records do not disclose any vision problems.  On 
separation physical examination in August 1963, his eyes were 
reported to be normal, with uncorrected 20/20 vision in both 
eyes.  

The veteran's service medical records show that he was 
hospitalized for the treatment of pneumonia in July 1962.  He 
has also stated that he as exposed to tear gas in service.  
The Board accordingly finds that Hickson element (2) has 
arguably been satisfied.  

With respect to Hickson element (3), medical nexus, the 
preponderance of the evidence indicates that the veteran's 
current vision problems (cataracts) are not related to having 
had pneumonia while in service, being exposed to tear gas, or 
any other in-service disease or injury.  Specifically , the 
VA examiner in October 2001 determined that the veteran's 
cataracts were due to the aging process, not exposure to tear 
gas during service or any other in-service disease or injury.  
That opinion was rendered in response to the Board's remand 
directives.  There is no competent medical evidence to the 
contrary.  

The only evidence of record reflecting a relationship between 
the veteran's vision problems and his military service 
consists of the veteran's own statements.  However, it is 
well-established that the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]  His statements are 
not, therefore, probative of a nexus between the currently 
diagnosed cataracts and his service.

In summary, the medical evidence indicates that the veteran 
currently has early cataracts.  The probative medical 
evidence of record shows, however, that the cataracts are due 
to aging, and not a disease or injury that occurred during 
service.  The Board finds, therefore, that the probative 
evidence shows that there is no nexus between the currently 
diagnosed cataracts and an in-service disease or injury, and 
that in the absence of such the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a vision disorder.  See Summers v. Gober, 225 F.3d 1293, 
1296-97 (Fed. Cir. 2000) [a grant of service connection 
requires medical evidence of a nexus to service]; see also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

The veteran also contends that his current COPD was caused by 
his having had pneumonia while in service.  As an 
alternative, he argues that the COPD was caused by his 
exposure to tear gas while in basic training.

Factual background

The veteran's service medical records indicate that he was 
hospitalized from July 2-10, 1962 for the treatment of left 
lower lobe pneumonia.  He was also treated for pharyngitis in 
October 1962.  The service medical records do not reflect any 
further signs or symptoms attributed to pneumonia.  The 
veteran's August 1963 separation physical examination 
included a finding of scattered wheezes in the lungs, which 
the examiner diagnosed as bronchitis due to excessive 
smoking.

Following his separation from service in August 1963, the 
first documentation of a pulmonary disorder occurred in 
September 1981.  He then reported having a frequent dry cough 
of six to seven years in duration.  Based on the results of 
an examination, his complaints were assessed as smoker's 
bronchitis and he was advised to stop smoking.  

COPD was diagnosed in December 1987.  The treating physician 
at that time noted that the veteran had a history of heavy 
smoking.  The VA and private treatment records document the 
ongoing treatment of pulmonary problems that were diagnosed 
as asthma, bronchitis, and COPD since December 1987.  The 
records also reflect a diagnosis of nicotine abuse, with 
smoking a pack to a pack and a half of cigarettes a day, and 
the veteran was repeatedly advised to stop smoking.

In conjunction with the December 1997 VA medical examination 
the veteran reported having respiratory difficulty since he 
was in service.  He reported having had pneumonia in 1962, 
and being trained in a gas chamber with chlorine and tear gas 
shortly after having been hospitalized for pneumonia.  He 
stated that the chlorine or tear gas burned his lungs, and 
that he suffered from shortness of breath and chronic 
coughing since then.  He also reported smoking a pack of 
cigarettes a day since he was 15 years old (41 years 
previously).  Following a physical examination, pulmonary 
function tests, and a chest X-ray, the examiner provided a 
diagnosis of chronic obstructive airway disease, probably 
emphysema, chronic smoker.  The examiner did not otherwise 
provide an opinion regarding the etiology of the pulmonary 
disorder.

During the August 1998 examination the veteran also reported 
having had pneumonia and having been exposed to gas in 
service.  That examination also resulted in a diagnosis of 
chronic obstructive lung disease, but the examiner provided 
no etiology for the disorder.

The Board remanded this case in August 2001 for an 
examination of the veteran and the examiner's opinion as to 
the relationship between the veteran's COPD and the episode 
of pneumonia during service.  The VA examiner in October 2001 
noted that the veteran had smoked a pack of cigarettes a day 
for the previous 45 years, and was still smoking at the time 
of the examination.  The veteran stated that he was trying to 
establish a relationship between COPD and exposure to tear 
gas during basic training.  He stated that the exposure to 
the tear gas had occurred shortly after he had pneumonia, and 
that the exposure caused a burning sensation in the lungs and 
shortness of breath that lasted for two days.  He reported 
that he had lung infections and problems with coughing at 
least once a year since then.  

Following a physical examination, chest X-ray and pulmonary 
function tests the examiner provided a diagnosis of COPD.  
The examiner stated that a review of the current medical 
literature revealed only immediate irritant effects and acute 
lung injury following gas exposure, and that asthma-like 
symptoms had been reported up to a year after exposure.  The 
examiner stated that it was very difficult to rule out 
exposure to tear gas as a cause of COPD, in that there was 
insufficient literature on cases to that effect.  The 
examiner noted the veteran's 45-year history of smoking a 
pack of cigarettes a day and stated that, in his opinion, the 
COPD was due to smoking.  

Of record are various other medical treatment records 
pertaining to the veteran.  In May 2002, it was noted that 
despite his history of COPD, the veteran continued to smoke 
one to one and one half packs daily and he was unable to 
quit. 

Relevant law and regulations - tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C. § 1103 is 
applicable only to claims filed after June 9, 1998.  See also 
38 C.F.R. § 3.300 (2002). 

Because the veteran filed his claim for service connection 
for COPD in October 1993,the statute does not apply in his 
case, and prior VA General Counsel opinions permitting 
service connection based on tobacco use during service apply.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply].

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service. VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).

Analysis

VA treatment records reveal that in December 1987 the 
veteran's pulmonary problems were diagnosed as COPD, and that 
he has received treatment for the disorder since then.  This 
satisfies Hickson element (1).  

In addition, as previously stated his service medical records 
show that he was treated for pneumonia in July 1962.  The 
veteran has stated that he was exposed to tear gas during 
service.   There is also evidence of tobacco use during 
service, as well as before and after service.   Hickson 
element (2) has thus been satisfied.

With respect to Hickson element (3), the probative evidence 
of record indicates, however, that the current COPD is not 
related to having had pneumonia or having been exposed to 
tear gas during service, or any other in-service disease or 
injury.  

Numerous health care professionals have attributed the 
veteran's COPD to his smoking.  Most recently, the VA 
examiner in October 2001 attributed the veteran's currently 
diagnosed COPD to his long history of smoking.  It is clear 
from a reading of the examination report that the examiner 
did not believe that the veteran's COPD was due either to the 
episode of pneumonia in July 1962 or to exposure to tear gas 
or to a combination of the two, as claimed by the veteran.  
The only medical nexus opinion is accordingly against the 
veteran's claim.

The Board is of course aware that the October 2001 VA 
examiner stated that tear gas exposure could not be ruled out 
as a cause of PTSD.  However, the examiner apparently made 
this statement because there were no medical studies on that 
subject.  Significantly, the examiner did not refer to any 
evidence showing a positive relationship between COPD and 
exposure to tear gas or chlorine gas.  The Board does not 
read the October 2001 opinion as endorsing in any way the 
veteran's contention that his COPD was due to exposure to 
tear gas or to chlorine gas.

The veteran in essence contends that his COPD is due to 
pneumonia and exposure to tear gas during service.  As 
previously stated, his statements are not probative of a 
nexus between the currently diagnosed COPD and his military 
service.  See Espiritu, supra.

The medical evidence consistently attributes the veteran's 
COPD to his long history of tobacco use.  Because the 
veteran's claim was filed prior to June 9, 1998, service 
connection could be established for COPD if the evidence 
establishes that the COPD was caused by the veteran's use of 
tobacco products during service (as opposed to pre- or post-
service tobacco use).  Cf. Davis v. West, 13 Vet. App. 178, 
183-4 (1999)

The veteran served from June 1962 to August 1963, a period of 
a little over one year.  The evidence of record shows that 
COPD was initially diagnosed in December 1987, 24 years after 
the veteran was separated from service.  The evidence also 
shows that he has smoked a pack of cigarettes a day since he 
was 15 years old, long before he entered service in June 1962 
and long (approximately four decades) after he left service.  
He continues to smoke.  

There is no medical or other evidence which is suggestive 
that the one year of smoking in-service, as opposed to many 
decades of smoking both before and after service, caused the 
veteran's COPD, and the veteran himself does not appear to so 
contend.  The evidence does not indicate, moreover, that he 
developed nicotine dependence while in service which led to 
the later development of COPD.  See VAOPGCPREC 19-97.  For 
these reasons service connection cannot be established based 
on COPD being due to the veteran's use of tobacco products in 
service.

In summary, none of the probative evidence of record reflects 
a nexus between the veteran's COPD and his military service.  
The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
COPD.
The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for the residuals of 
pneumonia.

The veteran contends, and the RO has developed as a separate 
issue, the matter of service connection for residuals of 
pneumonia.    

As discussed above, Hickson element (2), in service disease, 
is met in this case because the veteran was hospitalized for 
the treatment of pneumonia in July 1962.

With respect to Hickson element (1), the veteran has 
presented extensive medical records documenting his medical 
care since 1981.  With the exception of an occasional 
reference to his report of having had pneumonia while in 
service, none of that evidence shows that he currently has 
any residuals of the in-service disease.  Other than COPD and 
vision problems, which have been discussed by the Board in 
detail above, the veteran has not alluded to the existence of 
any current medical problem that is a residual of the in-
service pneumonia.  The Board finds, therefore, that there is 
no medical evidence of a current diagnosis of any disability 
which is a residual of pneumonia.   In the absence of a 
currently diagnosed disability, the veteran's claim fails.   
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
[a grant of service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability]; see also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection may not be granted unless a 
current disability exists].  

With respect to Hickson element (3), there is no competent 
medical evidence which serves to link any current disability 
to the veteran's military service. 

In short, in the absence of a current diagnosis of disability 
that is shown to be etiologically related to the in-service 
pneumonia, the preponderance of the evidence is against the 
claim of entitlement to service connection for the residuals 
of pneumonia.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to service connection for defective 
vision is denied.

The claim of entitlement to service connection for COPD is 
denied.

The claim of entitlement to service connection for the 
residuals of pneumonia is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

